NCDMY Call Center Fax:9197165999 Dec 5 2019 04:49pm P002/002

 

STATE OF NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION

ROY COGPER JAMES H. TROGDON, ITI
GOVERNOR SECRETARY

December 5, 2019

LIEN DETAIL

S56KMSBO000J3 138848 FUEL G

CUST ID 000023595844 2018 INDI SCOUT

MATTHEW JAMAL WINSTEAD

CUST ID

TITLE 774674192465152 XFER DATE 08/17/2019 PRINT DATE 12/03/2019 OWNERS 1

LIEN 10F 1 LIEN DATE 08/17/2019 ACCOUNT NBR

LIENHOLDER ID: 000043310137. ELT ENROLL DT 09/09/2016

PERFORMANCE FINANCE

LIENHOLDER ID:

LIENHOLDER ID:

RESIDENCE ADDRESS: PO BOX 17879

RENO NV 895111033

MAILING ADDRESS :

ONE TIME ADDRESS :
Mailing Address: Telephone: (919) 715-7000 Location:
DIVISION OF MOTOR VEHICLES Fax: (919) 716-5999 286 AVIATION PARKWAY
RFP UNIT ELIZABETHTOWN, NC

3148 MAIL SERVICE CENTER

RALEIGH, NC 27697-3148

Website: www. ncdot.gov/dmy
